On Rehearing.
The statutory law of Alabama as to extradition of fugitives from justice in another state taking refuge in this state will be found in Code 1940, Tit. 15, §§ 48-69. Necessarily in case of ambiguity or uncertainty as to the meaning or construction of any one or more of said Sections 48-69 we must look to all of them, if necessary, or to such of them as are related to the particular section required in case of uncertainty to be construed, inasmuch as they are, all of them in pari materia, and are intended to afford a comprehensive system of procedure.
Section 49 of said Title 15 is as follows: "Criminals to be delivered upon requisition. — Subject to the qualifications of this article, and the provisions of the constitution of the United States controlling, and acts of congress in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state."
Clearly this section imposes upon the Governor of this State the duty to issue his so-called extradition warrant for the arrest of the alleged fugitive from justice in another state, denominated "any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state," upon substantial compliance with the requirements set forth in succeeding sections.
Section 50 prescribes the form of the requisition from the demanding state; and Section 51 authorizes the Governor of this State, through the Attorney General or a prosecuting officer to investigate the "circumstances of the person so demanded, and whether he ought to be surrendered."
Section 52 is in a measure supplemental to Section 50, and the two sections read together and in connection with each other operate as a guide and basis for issue of "a warrant of extradition." The "documents" referred to in said Section 52 are evidently the same "papers" therein referred to in the caption, and the same writings referred to in Section 50, relating to the "form of demand" and comprising the requisition itself, and authenticated copies of the indictment, information, or affidavit, *Page 519 
as the case may be, evidencing the charge of crime in the demanding state.
The Governor of this State is required or enjoined by said Section 52 to look to the papers and copies enumerated in Section 50 in determining whether "the accused [i. e. the alleged fugitive from justice] was present in the demanding state at the time of the commission of the alleged crime," etc.
Section 54 of said Title 15 relates to the issue and contents of the "warrant of extradition," referred to in Section 52, and expressly provides that such warrant "must substantially recite the facts necessary to the validity of its issue."
It is now contended by counsel for appellee herein upon application for rehearing of the judgment of reversal, that, among other things, the extradition warrant to be valid process must expressly recite "that the accused [alleged fugitive] was present in the demanding state at the time of the commission of the alleged crime."
We are unable to concur in this insistence. As heretofore shown the requirement is that the warrant "substantially recitethe facts necessary to the validity of its issue."
This requirement, we believe, is fairly and substantially fulfilled if upon inspection of the warrant it fairly appears that the accused or alleged fugitive, is, to quote from Section 49, Tit. 15, supra, a "person charged in that state [the demanding state] with treason, felony, or other crime, who has fled from justice and is found in this state." Under the statute, as we construe it, that is the essential fundamental basis or condition for issue of an extradition warrant.
In the instant case the warrant contains the following recitals: "Whereas, His Excellency, Eugene Talmadge, Governor of the State of Georgia, by requisition dated the 24th day of February, 1942 has demanded of me as Governor of the State of Alabama the surrender of Joe Rogers alias Joe Smith alias Black Boy Smith who, it appears, is charged by indictment in the County of Berrien, in said State, with the crime of gaming (a duly certified copy of which indictment accompanies said requisition) and it appearing that said Joe Rogers alias Joe Smith alias Black Boy Smith has fled from justice in said Stateand taken refuge in the State of Alabama." (Emphasis supplied.)
The application for rehearing is therefore denied.